At a Jury Trial on June 16, 2005, the Defendant was found Guilty of Deliberate Homicide, a felony, in violation of Section 45-5-102, MCA. On September 13,2005, the Defendant was sentenced to life imprisonment at the Montana State Prison; Defendant shall be ineligible for parole from the Montana State Prison; reasons for sentence are given in the Judgment on September 13, 2005.
On November 8, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. Throughout his Sentence Review hearing, the Defendant received Spanish interpreter services from Norma Fender. The interpreter was hired by the Division on behalf of the Defendant. The State was represented by Robert Zimmerman, Sanders County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence *108shall be AFFIRMED.
DATED this 12th day of December, 2013.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.